DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2022 was filed after the filing date of the instant application on 08/12/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Terminal Disclaimer
The electronic terminal disclaimer filed on 03/17/2022 disclaiming the terminal portion of any patent granted on this application has been automatically approved by EFS-Web.

	Allowable Subject Matter
This communication is in response to RCE after allowance filed on 04/29/2022.
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 3-6 are dependent on claim 1.
Claims 8-13 are dependent on claim 7, and
Claims 15-20 are dependent on claim 14.

Regarding claims 1, 7, and 14, the prior art of record either individually or in combination does not disclose or fairly suggest terminals, and a method for voice control applicable to a terminal with the novelty claimed detailed limitations such as the use of  “the terminal comprises an antenna, a low-power wide-area network (LPWAN) communication module, and an application processor, the application processor is coupled with the LPWAN communication module, the LPWAN communication module is coupled with the antenna, the LPWAN communication module comprises a received-signal processing circuit and a transmitted-signal processing circuit, the received-signal processing circuit comprises an external low-noise filter, the transmitted-signal processing circuit comprises an external power amplifier, the terminal is configured to receive a signal via the external low-noise filter when the external low-noise filter is operable in an operation mode, and the terminal is configured to transmit a signal via the external power amplifier when the external power amplifier is operable in the operation mode”, the use of  “establishing a first enhanced low-power wide-area network (LPWAN) with at least one smart device”, the use of “obtaining voice data of a user and determining a control intention of the user for the at least one smart device according to the voice data”, the use of “determining a dedicated control instruction for a first smart device of the at least one smart device according to the control intention, the dedicated control instruction being used to instruct the first smart device to perform a corresponding operation, wherein the at least one smart device comprises the first smart device”, and the use of “sending the dedicated control instruction to the first smart device” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants’ Remarks & Arguments filed on 03/17/2022 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
05/06/2022